                                                                                        FILED
                                                                               2019 Apr-03 AM 11:10
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF ALABAMA
                          WESTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
      Plaintiff,                            )
                                            )
vs.                                         )     7:18-cr-00466-LSC-TMP-1
                                            )
                                            )
                                            )
ZUKU KAWASI HILL,                           )
                                            )
      Defendant.                            )

                   MEMORANDUM OF OPINION AND ORDER

      The defendant has filed a motion to suppress. (Doc. 18.) The United States

responded. (Doc. 20). The magistrate judge filed a report and recommendation,

recommending that the motion be denied. (Doc. 23.) No objections were filed.

      Having now carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the Court is of the opinion

that the report (doc. 23) is due to be and hereby is ADOPTED, the

recommendation is ACCEPTED. Consequently, the motion to suppress (doc. 18)

is hereby DENIED.




                                        1
DONE and ORDERED on April 3, 2019.



                               _____________________________
                                      L. Scott Coogler
                                United States District Judge
                                                           160704




                           2
